There was no exception to evidence received or to that excluded on the trial in this case. Nor were there any objections to the instructions the court gave the jury. After verdict, on the motion for a new trial, the defendant, in support of his motion, contended that it should have given the jury certain instructions his counsel for the first time then suggested. The motion was denied.
The court having given the jury appropriate instructions, as it appears it did, without objection, if the defendant desired that it should give fuller or special instructions, he should have stated the same in apt time. It was too late after verdict to complain that instructions that the court might have given were not given. Davis v. Council, 92 N.C. 725; Brantonv. O'Briant, 93 N.C. 99; S. v. Debnam, 98 N.C. 712; S. v. Bailey,100 N.C. 528.
Affirmed.
Cited: Craddock v. Barnes, 142 N.C. 99. *Page 338 
(466)